Title: To James Madison from the Republican Committee of New York, 15 September 1809 (Abstract)
From: Republican Committee of New York
To: Madison, James


15 September 1809, New York. Expresses esteem for JM and rejoices in his election as president. The U.S. has long sustained injuries “from the principal belligerent Nations of Europe.” While a peace “with honour” is essential, “we should deplore the necessity of resorting to more vigorous measures [but] we should become consoled by the reflection that Patriotism and Justice produced them.” Offers support for JM and the Congress “in War and in Peace.”
